Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
Applicant's amendment filed on 11/08/2021 has been entered.  Claims 1, 9, 16, 26-31 have been amended.  No claims have been added or canceled.  Claims 1-32 are still pending in this application, with claims 16-25 and 27-32 withdrawn from further consideration, and claims 1, 16, and 26 being independent.
Election/Restrictions
Applicant’s election without traverse of claims 1-15 and 26 in the reply filed on 11/08/2021 is acknowledged. Claims 16-25 and 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-15 and 26, the term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2016/0240309 A1 to Jia et al. (hereinafter referred to as “Jia”), in view of United States Patent 5,154,978 to Nakayama et al. (hereinafter referred to as “Nakayama”). 
Referring to claim 1, Jia discloses a corrosion-resistant permanent magnet comprising: a magnet body, and a composite coating provided on and covering surfaces of the magnet body, the composite coating comprising a first layer structure on the magnet body, and optionally, a second layer structure on the first layer structure, each layer structure comprising an inorganic layer, a, wherein the inorganic layer of the first layer structure either comprises an aluminum layer on the magnet body, or comprises an aluminum layer on the magnet body and an aluminum oxide layer on the aluminum layer, and the inorganic layer of the second layer structure comprises at least one of an aluminum layer or an aluminum oxide layer, and the composite coating has at least one aluminum oxide layer having a thickness of at least 50 nm (e.g. paragraphs [0026-0033] disclose a magnet body that is coated with a film of metal of aluminum and an anti-corrosive film of a composite resin of epoxy, wherein the width of the metal film layer having a thickness 10 micrometers). Jia failed to teach the limitation requiring the composite coating to comprise a linker layer and an organic layer formed from poly(2-chloro-p-xylylene) on the linker layer. This limitation is taught by Nakayama, which process for producing a highly corrosion-resistant rare-earth-iron magnet which comprises plasma-treating the surface of a rare-earth-iron magnet and then forming a paraxylylene polymer film or a chloroparaxylylene polymer film on the 
Referring to claims 2 and 3, Jia and Nakayama disclose the magnet of claim 1. Jia further teaches the limitation wherein a linker layer is provided between the first layer structure and the second layer structure and wherein the inorganic layer of the second layer structure is an aluminum oxide layer (e.g. paragraph [0030]). 
Referring to claims 4 and 5, Jia and Nakayama disclose the magnet of claim 1. Nakayama further teaches the limitation wherein the magnet body is a sintered magnet body (col.4:37-62) and a rare-earth metal iron boron permanent magnet (col. 1:11-19).  It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Jia so that the magnet body is a sintered magnet body or rare-earth metal iron boron magnet as taught by Nakayama, since such modification would be applying a known technique to a known device yielding the predictable result of using a well-known material for forming magnets.
Referring to claim 6, Jia and Nakayama disclose the magnet of claim 1, but did not specifically teaches the shape of the magnet body. It would have been obvious for one with ordinary skills in the art to modify the magnet body as taught in Jia and Nakayama to have a rod-shaped with all edges being rounded, since it has been held by the courts that a change in shape or configuration, without any In re Dailey, 149 USPQ 47 (CCPA 1976). 
Referring to claims 9-14, Jia and Nakayama disclose the magnet of claim 1. Jia further teaches the limitation wherein the first film of metal having a thickness of between 0.5 micrometers and 15 micrometers and the anti-corrosive film having a thickness of between 5 micrometers and 40 micrometers (e.g. paragraphs [0020-0022]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Jia so that the thickness of the metal film layer and/or the anti-corrosive layer is within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05. 
Referring to claim 15, Jia further teaches the limitation wherein all layers of the composite coating completely extend over all surfaces of the magnet body (e.g. paragraphs [0020-0022] discloses the step of coating the permanent magnet with a first film of metal and anti-corrosive film over all surfaces of the magnet body). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jia and Nakayama as applied to claim 2, further in view of United States Patent Application Pub. No. US 2003/0041920 to Hoshi et al. (hereinafter referred to as “Hoshi”).
Referring to claims 7 and 8, Jia and Nakayama discloses the magnet of claim 2, but failed to teach the limitation wherein the linker forming at least one of the linker layers is selected from silanes, . 
Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Jia and Nakayama as applied to claim 2, further in view of United States Patent Application Pub. No. US 2008/0200750 A1 to James (hereinafter referred to as “James”). 
Referring to claim 26, Jia discloses a permanent magnet comprising: a magnet body, and a composite coating provided on and covering surfaces of the magnet body, the composite coating comprising a first layer structure on the magnet body, and optionally, a second layer structure on the first layer structure, each layer structure comprising an inorganic layer, a, wherein the inorganic layer of the first layer structure either comprises an aluminum layer on the magnet body, or comprises an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789. The examiner can normally be reached 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                         
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792